JONES, Justice.
A judgment was rendered in the District Court of Brazoria County at the fall term of 1837, upon a suit brought to recover a horse, or his value, alleged in the plaintiff’s petition to be worth $350; the defendants being innkeepers and having detained said horse for tavern charges.
The appellants by their counsel come into this court and move to remand the cause on the ground of insufficiency in the record, to wit, that the property claimed in the appellee’s .petition was not worth the amount therein set forth. The motion for certiorari is not sustained on the ground that the assessed value is not material to a hearing in this court.



*358The plaintiff in the district court alleged that his horse was worth $350, and laid his damages at $400. The jury gave a verdict for $350, and it is not competent for this court to say that the amount in controversy was not equal to its jurisdiction as defined by the fifteenth section of the district court act. The amount in controversy is the amount claimed in the plaintiff’s petition. If the adverse doctrine were to prevail, a party claiming thousands of dollars might have his demand reduced by an improper verdict below the jurisdiction of the Supreme Court; and if it were so indefinitely defined, be thrown off without redress.
The motion for certiorari alleges that the horse was not worth the sum claimed in the appellee’s petition, and the appellants pray that the proof may come up here. The fact is already established by the record. In the present ease the objection to the jurisdiction could not avail the appellants, as they brought the appeilee into this court and compelled him to answer to the appeal. The judgment of the district court is affirmed with damages and costs.

Affirmed.